Citation Nr: 9929357	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  97-14 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUES

1.  Timeliness of appeal.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
chronic back disorder with sciatica.



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to 
January 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 notification by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which informed the veteran that she had not 
perfected a timely appeal of the September 28, 1994, rating 
decision.

The veteran was afforded a personal hearing before the RO in 
March 1997 as well as a hearing before the undersigned Member 
of the Board, which was held at the RO, in July 1999.  A 
transcript of these hearings is of record.


FINDINGS OF FACT

1. By correspondence dated October 4, 1994, the veteran was 
informed of the denial of her claim of entitlement to 
service connection for chronic sciatica and low back pain, 
among other things.

2. The veteran's Notice of Disagreement was received on 
September 29, 1995.

3. A Statement of the Case was issued to the veteran on 
November 29, 1995.  This document was sent to the 
veteran's address of record at that time.

4. No further communication or correspondence is on file from 
the veteran until May 1996, almost four months after her 
appeal period had expired.


CONCLUSION OF LAW

The veteran did not timely file a Substantive Appeal to the 
rating decision of September 28, 1994.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background:  In January 1994, the RO received VA Form 21-526, 
Veteran's Application for Compensation or Pension, in which 
she made her original claim of entitlement to service 
connection for, among other things, sciatica and low back 
pain.  At that time, the veteran listed her home address as 
[redacted]; [redacted].

In a February 1994 VA Form 21-4138, Statement in Support of 
Claim, the veteran indicated that her address was [redacted]
[redacted]; [redacted].  

The veteran underwent a VA examination in July 1994.  
Initially, it was noted that the veteran's address was [redacted] 
[redacted]; however, this address was corrected to 
reflect [redacted].

By a rating decision dated September 28, 1994, the RO denied 
the claim of entitlement to service connection for sciatica 
with low back pain, among other things.  The veteran was 
informed of this decision by correspondence dated October 4, 
1994.  This correspondence was sent to the veteran's [redacted]
[redacted] address.  It is also noted that a copy was 
to be sent to the veteran's accredited representative.

A Notice of Disagreement was received on September 29, 1995.  
This document listed the veteran's home address as [redacted] 
[redacted]; [redacted].

A Statement of the Case was issued to the veteran's address 
at [redacted], on November 29, 1995.  It is noted 
that a VA Form 9 was enclosed and that a copy of this 
correspondence was sent to the veteran's accredited 
representative.

The evidence on file shows that no communication or 
correspondence was received from the veteran until May 1996.  
The May 1996 statement from the veteran includes the 
following:

I've just received a letter from you dated 29 Nov 
95.  The letter contains information about my case.  
It has my old address on it.  As soon as I moved I 
called that 1-800 number to give the secretary my 
correct address.  When I called last week about my 
case the secretary received my new address again.  
This case is very important to me, but when I move 
I make sure everybody on my list is called.

Additionally, this statement listed the veteran's address as 
[redacted]; [redacted].

On May 21, 1996, the RO received the veteran's VA Form 9, 
Appeal to Board of Veterans' Appeals, which she had signed on 
May 15, 1996.

By correspondence dated in June 1996, the RO informed the 
veteran that a VA Form 9 must be submitted within 60 days of 
the mailing of the Statement of the Case or within the 
remainder of the 1 year period from the date of the mailing 
of the notice of determination being appealed, whichever is 
later.  She was further notified that, inasmuch as her VA 
Form 9 was received on May 21, 1996, it was not timely 
submitted and the decision of October 4, 1994, was final.  It 
is noted that this correspondence was sent to the veteran's 
address at [redacted].

The veteran's Notice of Disagreement on the timeliness of 
appeal issue was dated in June 1996.  She claimed that, if 
correspondence had been sent in a timely manner, she would 
have received it like other mail that may have been sent to 
the wrong address.  She further indicated that the post 
office had her new forwarding address.

A Statement of the Case on the timeliness of appeal issue was 
promulgated in February 1997.  

In her February 1997 Substantive Appeal, the veteran claimed 
that she called in her new address every time she moved; 
nevertheless, the statement of the case was sent to the wrong 
address and she did not received it in a timely manner.

A personal hearing was conducted at the RO in March 1997.  At 
this hearing, the veteran testified that she moved shortly 
after submitting her claim for benefits in January 1994 and 
immediately notified the RO of her new address.  However, 
notice of the VA examination, which was conducted in July 
1994, was sent to her old address and, inasmuch as that was 
the address of her father-in-law, he informed her of the 
communication from VA and she called the 1-800 number to 
inform the VA of her new address.  Thereafter, in December 
1994, the veteran moved again to [redacted] and she 
called the VA 1-800 number to put in a change of address.  
Additionally, she testified that, every time she moved, she 
always notified the post office of her change of address.  
The veteran stated that the November 1995 Statement of the 
Case was sent to her [redacted] address; however, she 
did not receive this communication until about six months 
later, in May 1996.  She testified that, in October 1995, she 
had moved to the [redacted] address and had notified the VA, 
by calling the 1-800 number, as well as the post office of 
her new address.  She recalled that she contacted a "County 
Veterans officer" and was informed that "something was sent 
out."  She subsequently received the Statement of the Case 
in a VA envelope hand addressed to her [redacted] address with 
a May 6, 1996, post mark.  The veteran reported that, after 
changing her address with the post office, mail was forwarded 
from her old address to her new address; however, the 
Statement of the Case was not included in this forwarded 
mail.  

In a March 1997 Supplemental Statement of the Case, the 
Hearing Officer found that the veteran's appeal was not 
timely filed.  The Hearing Officer found, on review of the 
claims folder, that a Statement of the Case was issued to the 
veteran in November 1995 to her address of record at that 
time, and there was no evidence that this mail was returned 
as undeliverable.  

During her July 1999 hearing before the undersigned Member of 
the Board, the veteran offered essentially the same testimony 
as that which had been presented during her March 1997 
personal hearing at the RO.

Legal Criteria:  Pursuant to 38 U.S.C.A. § 7105(a), a request 
for appellate review by the Board of a decision by the RO is 
initiated by a Notice of Disagreement and completed by a 
Substantive Appeal after a Statement of the Case has been 
furnished.  See 38 C.F.R. § 20.200.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the RO within one year 
from the date that that RO mails notice of the determination 
to him or her.  Otherwise, that determination will become 
final.  The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.302.

After a timely Notice of Disagreement is filed, the RO is to 
take such review action as is appropriate and, if the matter 
is not resolved to the claimant's satisfaction, issue a 
Statement of the Case.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 
19.26, 19.29, 19.30.

A Substantive Appeal must be filed within 60 days from the 
date that the RO mails the Statement of the Case or 
Supplemental Statement of the Case to the appellant, or 
within the remainder of the 1-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  The date of mailing 
of the Statement of the Case or Supplemental Statement of the 
Case will be presumed to be the same as the date of the 
Statement of the Case and the date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.

A response which is postmarked prior to expiration of the 
applicable time limit will be accepted as having been timely 
filed.  However, in the event that the postmark is not of 
record, the postmark date will be presumed to be five days 
prior to the date of receipt of the document by the VA, 
excluding Saturday, Sunday and any legal holiday.  38 C.F.R. 
§ 20.305.

With respect to the issue of proper notification, the United 
States Court of Veterans Appeals (Court) requires only that 
the VA mail a notice to the "latest address then of record," 
and then the law presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary."  Ashley v. Derwinski, 2 Vet. App 62, 64-65 
(1992) (citing to United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15 (1926)); Saylock v. Derwinski, 3 Vet. App. 
394, 395 (1992).

Analysis:  In the instant case, the veteran was notified of 
the adverse rating decision in correspondence dated October 
4, 1994.  Her Notice of Disagreement was received on 
September 29, 1995, and a Statement of the Case was issued to 
the veteran on November 29, 1995.  Therefore, the veteran had 
until the end of January 1996 to submit a timely Substantive 
Appeal.  Nothing that could qualify as a substantive appeal 
was received within this time period.  See 38 C.F.R. § 
20.202.  In fact, no communication was received from the 
veteran or his representative until May 1996, almost four 
months after the appeal period had expired.

The veteran has contended that she did not receive the 
Statement of the Case until May 1996.  However, the 
notification letter was mailed to the veteran's last known 
address and was not returned to the RO as undeliverable.  
Moreover, she has reported that she notified the post office 
of her change of address and was receiving mail, which had 
been addressed to the same address used by the VA, at her new 
location.  

As noted above, with respect to the issue of proper 
notification - i.e. the veteran's claim that she did not 
receive the Statement of the Case until May 1996 - the Court 
requires only that the VA mail a notice to the "latest 
address then of record," and then the law presumes the 
regularity of the administrative process "in the absence of 
clear evidence to the contrary."  Ashley v. Derwinski, 2 Vet. 
App 62, 64-65 (1992).  An appellant's allegation of non-
receipt, standing alone, is not the type of "clear evidence 
to the contrary" which is required to rebut the presumption 
of regularity which supports the official acts of public 
officers.  The presumption of regularity of the 
administrative process applies to the RO's mailing of the 
November 1995 Statement of the Case to the veteran.  In the 
instant case, the veteran has provided no evidence that the 
VA failed to provide her with the November 1995 Statement of 
the Case, other than the bare allegation of non-receipt of 
such communication.

The evidence of record shows that the November 1995 Statement 
of the Case was mailed to the veteran's address of record, on 
[redacted].  There is no evidence on file of an 
alternative address, including the her current address on 
[redacted], until May 1996.  Accordingly, the presumption of 
regularity of the administrative process prevails, and the 
Board must conclude that the Statement of the Case was 
properly issued to the veteran.  See Ashley, supra.

For the reasons stated above, the Board must conclude that 
the veteran did not timely file a Substantive Appeal to the 
September 28, 1994, rating decision.


ORDER

Inasmuch as a timely appeal was not perfected for the rating 
decision of September 28, 1994, the benefit sought in this 
appeal is denied.


REMAND

By a November 1997 rating decision, the RO determined that 
new and material evidence adequate to reopen the claim for 
service connection for chronic sciatica and low back pain had 
not been submitted.  Specifically, the RO stated that, to 
justify a reopening of a claim on the basis of new and 
material evidence, there must be a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome.  

In this regard the Board notes that the Court of Appeals for 
the Federal Circuit has struck down the legal test which 
found that in order for newly submitted evidence to be 
considered material, "there must be a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome."  Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Federal Circuit 
found that this test imposed a greater burden than what was 
contemplated by the law and regulations on the issue of "new 
and material evidence."  The provisions of 38 C.F.R. § 
3.156(a), provide that "new and material evidence" is 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Correspondence received by the RO in March 1998 may be 
liberally construed as a notice of disagreement as to the 
issue of whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for a 
chronic back disorder with sciatica.  This issue has not been 
developed for appellate review.  The Court has held that when 
a timely notice of disagreement has been submitted the matter 
must be remanded for appropriate development.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 
124 (1996).  

Accordingly, the case is remanded to the RO for further 
development as follows:

1.  The RO should readjudicate the issue 
of whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for a 
low back disorder with sciatica.  The 
decision should reflect consideration of 
all evidence added to the record, 
including the veteran's testimony 
concerning her back disability at the 
July 1999 hearing.  The decision should 
also reflect consideration of the new 
standards for adjudication of issues 
involving new and material evidence, as 
delineated by the Court of Appeals for 
the Federal Circuit and the United States 
Court of Veterans Appeals.

2.  If this matter is not resolved to the 
veteran's satisfaction, the RO should 
issue a Statement of the Case which 
addresses the veteran's claim of 
entitlement to service connection for a 
chronic low back disorder with sciatica 
and allow the veteran and her service 
representative the requisite period of 
time for a response.  If, and only if, 
the veteran perfects an appeal as to this 
matter by the submission of a timely 
filed substantive appeal, the case should 
be returned to the Board for final 
appellate review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

